Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0001125
                                                      03-AUG-2016
                                                      10:54 AM



                         SCWC-14-0001125

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     PEAK CAPITAL GROUP, LLC,
                  Respondent/Plaintiff-Appellee,

                                vs.

          CHRISTOPHER HULL PEREZ, JENNIFER HULL PEREZ,
                      Defendants/Appellees,

                                and

                     LINDA WILCOX ROBINSON,
          Petitioner/Real-Party-In-Interest/Appellant,

                                and

                         CINDY A. PEDRO,
                     Real-Party-In-Interest.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0001125; CIVIL NO. 09-1-2899)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)

          Petitioner/Real-Party-In-Interest/Appellant Linda

Wilcox Robinson’s application for writ of certiorari filed on

June 20, 2016, is hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

held, subject to further order of this court.   Any party may,

within ten days and pursuant to Rule 34(c) of the Hawai#i Rules
of Appellate Procedure, move for retention of oral argument.

          DATED:   Honolulu, Hawai#i, August 3, 2016.

Linda Wilcox Robinson          /s/ Mark E. Recktenwald
petitioner, pro se
                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2